DENNIS, J.,
concurs in part and dissents in part. I would prefer to deny the application so that an attorney may be appointed to represent the defendant and minimize the prejudice to his case. Moreover, if rehearing is granted, this Court should decide whether there is any difference in law or principle between an assistant district attorney and counsel employed to assist the district attorney under CCrP article 65; see also Article 63, before requiring the trial court to conduct a hearing on Mr. Berrigan’s status. However, I agree that the trial court should appoint individual defense counsel in criminal cases so that they have personal responsibility for the representation rather than a firm or group which would have only collective responsibility.